Case 2:16-cr-20007-PKH Document 116                  Filed 12/14/20 Page 1 of 1 PageID #: 775




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                       No. 2:16-CR-20007-002


AMELIA MARIE SPIOTTO                                                            DEFENDANT

                                                ORDER

         The Court has received a report and recommendations (Doc. 115) from United States

Magistrate Judge Mark E. Ford. There have been no objections and the time period for filing

objections has passed.       After careful review, the Court concludes that the report and

recommendations should be, and hereby are, approved and ADOPTED IN THEIR ENTIRETY as

this Court’s findings in all respects.

         IT IS THEREFORE ORDERED that Defendant Amelia Marie Spiotto’s motion (Doc. 108)

under 28 U.S.C. § 2255 to vacate her sentence is DENIED. No certificate of appealability shall

issue.

         IT IS SO ORDERED this 14th day of December, 2020.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
